FILED
                            NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CENOBIO HUMBERTO HERRERA, Sr.,                   No. 13-56846
a.k.a. Bert Herrera, a.k.a. Cenobio
Humberto Lanz,                                   D.C. Nos.    2:11-cv-10505-RSWL
                                                              2:02-cr-00531-RSWL
               Petitioner - Appellant,

  v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Ronald S.W. Lew, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Cenobio Humberto Herrera, Sr., appeals pro se from the district court’s

order declaring him a vexatious litigant and imposing a pre-filing restriction

against him. We have jurisdiction under 28 U.S.C. § 1291. We review for an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, see Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056

(9th Cir. 2007) (per curiam), and we affirm.

      The district court did not abuse its discretion by declaring Herrera a

vexatious litigant and imposing a pre-filing restriction against him. The court gave

Herrera notice and an opportunity to be heard, developed an adequate record for

review, made findings regarding Herrera’s frivolous litigation history, and tailored

the restriction narrowly. See id. at 1057-58 (discussing the four factors a district

court must consider before imposing a pre-filing restriction on a vexatious litigant).

      AFFIRMED.




                                           2                                    13-56846